 



Exhibit 10.2
CREDIT AMENDING AGREEMENT
     THIS CREDIT AMENDING AGREEMENT dated as of September 27, 2007 is entered
into by and among National City Bank, Canada Branch (the “Lender”), RTI Claro,
Inc. (the “Borrower”), RTI International Metals, Inc. (“RTI International”), RMI
Titanium Company (“Titanium”), Tradco, Inc. (“Tradco”), New Century Metals
Southeast, Inc. (“Southeast”), Extrusion Technology Corporation of America
(“Extrusion”) and RTI Energy Systems, Inc. (“Energy”) (the “Amending
Agreement”).
RECITALS:

A.   The Lender, the Borrower and RTI International are parties to a credit
agreement dated December 27, 2006 (the “Original Credit Agreement”) (as it may
be further amended, supplemented, restated, changed or replaced from time to
time, the “Credit Agreement”);

B.   RTI International, Titanium, Tradco, Southeast, Extrusion and Energy
(collectively, the “Guarantors” and each a “Guarantor”) have guaranteed the
repayment of the Outstanding Obligations of the Borrower to the Lender pursuant
to the guarantees executed by each of them (together with all amendments,
restatements, modifications, supplements, replacements, extensions, renewals,
and confirmations, the “Guarantees” and each a “Guarantee”);

C.   The Borrower and the Guarantors have requested that the Lender amend
certain terms of the Credit Agreement in the manner set out in this Amending
Agreement; and

D.   The Lender has agreed to amend certain provisions of the Credit Agreement
pursuant to the terms and conditions set out in this Amending Agreement.

     NOW THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.   Defined Terms. Unless otherwise defined herein, capitalized terms used
herein which are defined in the Credit Agreement are used herein as therein
defined.

2.   Amendments. Upon satisfaction of the conditions precedent set out in
section 3 below, the Credit Agreement is amended as follows:

  (i)   The definitions of “Consolidated EBIT” and “Consolidated Total
Indebtedness” are deleted in their entirety.     (ii)   The definition of
“Agent” is deleted in its entirety and replaced with the following:

      “Agent” means Citibank, N.A., in its capacity as administrative agent for
certain lenders, in respect of syndicated credit facilities provided to RTI
International pursuant to the US Credit Agreement.

 



--------------------------------------------------------------------------------



 



  (iii)   The definition of “Applicable Margin” is amended by deleting the words
“above the Prime Rate” from that definition.     (iv)   The definition of “Debt
Service Coverage Ratio” is amended by deleting the words “and optional
prepayments” from that definition.     (v)   The definition of “Leverage Ratio”
is deleted in its entirety and replaced with the following:

      “Leverage Ratio” has the meaning ascribed to that term in Section 8.02(a)
of this Agreement.

  (vi)   The definition of “Material Adverse Change” is deleted in its entirety
and replaced with the following:

      “Material Adverse Change” means a material adverse change in the business,
financial condition or operations of RTI International and its Subsidiaries
taken as a whole.

  (vii)   The definition of “Permitted Encumbrances” is deleted in its entirety
and replaced with the following:

      “Permitted Encumbrances” means:

  (a)   inchoate or statutory liens or trust claims for taxes, assessments and
other governmental charges and levies which are not delinquent or the validity
of which are currently being contested in good faith;     (b)   the right
reserved to, or vested in, any municipality or governmental or other public
authority by the terms of any lease, license, franchise, grant, or permit
acquired by any Obligor, or by any statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition of the continuance thereof;     (c)   inchoate or
statutory liens of contractors, subcontractors, mechanics, suppliers,
materialmen and others in respect of construction, maintenance, repair or
operation of assets or properties, or other like possessory liens and public
utility liens provided the same are not registered as encumbrances against the
title to any real or personal property of any Obligor or, if registered, being
contested actively and diligently in good faith by appropriate and timely
proceedings and all enforcement proceedings have been stayed;

-2-



--------------------------------------------------------------------------------



 



  (d)   security given by any Obligor to a public utility or other municipality
or governmental or other public authority when required by such utility or
municipality or other authority in connection with the operations of such
Obligor in the ordinary course of business;     (e)   liens securing appeal
bonds or similar liens arising in connection with court proceedings (including
surety bonds, security for costs of litigation where required by law and letters
of credit) or any other instrument serving a similar purpose;     (f)   pledges
or deposits made in the ordinary course of business to secure performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amounts due thereunder, or to secure
statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course business;     (g)  
(i) encumbrances consisting of zoning restrictions, easements, rights-of-way, or
other restrictions on the use of real property, (ii) defects in title to real
property, and (iii) liens, encumbrances and title defects affecting real
property not known by the Borrower and not discoverable by a search of the
public records, none of which materially impairs the use of such property;    
(h)   other Security Interests incidental to the conduct of the Borrower’s
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially detract from the value of the
Borrower’s property or assets or which do not materially impair the use thereof
in the operation of the Borrower’s business; and     (i)   encumbrances securing
Purchase Money Obligations and Capitalized Lease Obligations not exceeding
$500,000 per complete financial year in the aggregate, on a non-cumulative
basis, for the Borrower on a consolidated basis provided the encumbrance charges
only the assets which are the subject of the Purchase Money Obligations and
Capitalized Lease Obligations (and the proceeds thereof)

-3-



--------------------------------------------------------------------------------



 



      and no other asset unless provided for with the Lender’s consent , not to
be unreasonably withheld. by appropriate proceedings, provided that there shall
have been set aside a reserve to the extent required by GAAP in an amount which
is reasonably adequate with respect thereto.

  (viii)   The definition of “US Credit Agreement” is deleted in its entirety
and replaced with the following:

      “US Credit Agreement” means the credit agreement dated September 27, 2007
among, inter alia, RTI International, as Borrower, the Lenders party thereto,
the Agent a copy of which is attached hereto as Schedule “F”.

  (ix)   Section 7.02 is amended by deleting “Article 4” and replacing it with
“Article 5”.     (x)   Subsections 8.02 (a), (b) and (c) of the Credit Agreement
are deleted in their entirety and replaced with the following:

      (a) Leverage Ratio. Not permit as of the last day of any period of four
consecutive fiscal quarters of RTI International, the ratio of Net Debt (as
defined in the US Credit Agreement) to Consolidated EBITDA (as defined in the US
Credit Agreement) (the “Leverage Ratio”) to be greater than 3.25 to 1.00.      
  (b) Interest Coverage Ratio. Not permit as of the last day of any period of
four consecutive fiscal quarters of RTI International the ratio of Consolidated
EBITDA to Consolidated Interest Expense (as defined in the US Credit Agreement)
for such 12-month period to be less than 2.00 to 1.00.         (c) Debt Service
Coverage. As of the last day of each fiscal quarter of RTI International, RTI
International’s Debt Service Coverage Ratio, measured on a rolling four quarter
basis, shall be not less than 1.25:1.00 at all times.

  (xi)   Subsection 8.02(m) of the Credit Agreement is deleted in its entirety
and replaced with the following:

      (m) Issuance of Shares. The Borrower shall not issue or agree to issue any
shares of any class of its capital stock, nor grant any options, warrants,
special warrants or other rights whereby the grantee thereof or any other Person
could acquire any shares or other equity interests in the Borrower other than:
(a) the issuance of 650 shares of the Borrower to RTI International and the
pledge of such shares by RTI International to the Agent pursuant to the US
Credit Agreement; and (b) the issuance of 350 shares of the Borrower to RTI
International.

-4-



--------------------------------------------------------------------------------



 



  (xii)   Subsection 10.01(o) is amended by deleting the words “a default or”
from that subsection.     (xiii)   Subsection 11.06 is amended by:

  (a)   deleting the words “William T. Hull, Vice President and CAO” and
replacing it with “William T. Hull, Senior Vice President, CFO and Treasurer of
RTI International”; and     (b)   deleting the words “Andrew Riddell, Senior
Vice-President” and replacing them with “Nazmin Adatia, Vice-President”.

  (xiv)   Schedule “A” is deleted in its entirety and replaced with Annex “1”.  
  (xv)   Schedule “E” is deleted in its entirety and replaced with Annex “2”.  
  (xvi)   Schedule “F” is deleted in its entirety and replaced with Annex “3”.

3.   Conditions Precedent. The effectiveness of the foregoing amendment is
subject to the conditions precedent set out below being met to the satisfaction
of the Lender in its sole and absolute discretion:

  (i)   this Amending Agreement shall have been duly executed and delivered by
the Borrower, the Guarantors and the Lender;     (ii)   the Lender shall have
received such opinions and certificates as the Lender may reasonably require;  
  (iii)   the Borrower has paid or reimbursed the Agent and the Lenders for all
of their out-of-pocket costs and expenses incurred in connection with the Credit
Agreement and this Amending Agreement, including, without limitation, the fees
and disbursements of counsel to the Lender; and     (iv)   no Event of Default
has occurred and is continuing.

    Any of the foregoing conditions precedent may be waived by the Lender in its
sole and absolute discretion, in whole or in part, and with or without terms or
conditions.   4.   Release. Upon satisfaction of the conditions set out in
Section 3 above, the Lender releases and forever discharges each of Bow Steel
Corporation, Bow Steel of Texas Corporation, Nati Gas Co., New Century Metals,
Inc., Pierce-Spafford Metals Company, Inc., RMI Delaware, Inc., RMI Metals,
Inc., RTI Hermitage, Inc., RTI Fabrication and Distribution, Inc. and
RTI-St-Louis, Inc. (collectively, the “Released Guarantors” and each a “Released
Guarantor”) from all debts and liabilities, claims, judgements and

-5-



--------------------------------------------------------------------------------



 



    demands of any kind that the Lender has had, now has, or may hereafter have
against each the Released Guarantor under the guarantee executed by each of them
in favour of the Lender pursuant to the Original Credit Agreement.   5.  
Acknowledgement of Guarantees. Each Guarantor hereby acknowledges, confirms and
agrees that the Guarantee of such Guarantor unconditionally and irrevocably
guarantees to the Lender the full and punctual payment when due, whether at
stated maturity, by required payment, by acceleration, declaration, demand or
otherwise, of all debts, liabilities and obligations, present or future, direct
or indirect, absolute or contingent, matured or not, at any time owing or
remaining unpaid by the Borrower to the Lender pursuant to the Credit Agreement
together with interest thereon and all costs, charges and expenses incurred in
connection therewith (including reasonable counsel fees and expenses) upon the
terms and conditions set out in such Guarantee and such Guarantee remains in
full force and effect as at the date hereof.   6.   Guarantor’s Information.
Each Guarantor confirms that such Guarantor shall independently keep apprised of
the financial position of the Borrower and acknowledges that the Lender has no
obligation to any Guarantor to do so or to give notice of any further amendments
or previous amendments to the Credit Agreement. Each Guarantor acknowledges and
confirms that such Guarantor has received a copy of the Credit Agreement and
understands the terms thereof.   7.   Nature of Amendments and Defined Terms. It
is acknowledged and agreed that the terms of this Amending Agreement are in
addition to and, unless specifically provided for, shall not limit, restrict,
modify, amend or release any of the understandings, agreements or covenants as
set out in the Credit Agreement.   8.   Effectiveness. This Amending Agreement
shall become effective on the date on which this Amending Agreement shall have
been duly executed and delivered by the Lender, the Borrower and the Guarantors.
  9.   Representations and Warranties. Each of the Borrower and the Guarantors
hereby represents and warrants that each of covenants, the representations and
warranties made by the Borrower and the Guarantors in or pursuant to the Credit
Agreement, the Guarantees or any other document, agreement, certificate or
instrument executed in favour of the Lender pursuant to the Credit Agreement
shall be, after giving effect to this Amending Agreement, true and correct in
all material respects as if made on and as of the date hereof.   10.  
Continuing Effect of Credit Agreement. This Amending Agreement shall not be
construed as a waiver or consent to any further or future action on the part of
the Borrower and/or the Guarantors that would require a waiver or consent of the
Lender. Except as provided hereby, the provisions of the Credit Agreement are
and shall remain in full force and effect.



-6-



--------------------------------------------------------------------------------



 



11.   No Novation. Nothing in this Amending Agreement, nor in the Credit
Agreement when read together with this Amending Agreement, shall constitute
novation, payment, readvance, or otherwise of any existing Outstanding
Obligations of the Borrower.   12.   Counterparts. This Amending Agreement may
be executed in multiple counterparts, each of which shall be deemed to be an
original agreement and all of which shall constitute one agreement. All
counterparts shall be construed together and shall constitute one and the same
agreement. This Amending Agreement, to the extent signed and delivered by means
of electronic transmission (including, without limitation, facsimile and
Internet transmissions), shall be treated in all manner and respects as an
original agreement and should be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.  
13.   Governing law. This Amending Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the province of Ontario and the
laws of Canada applicable therein.   14.   Expenses. The Borrower and the
Guarantors, jointly and severally, agree to pay or reimburse the Lender for all
of its reasonable out-of-pocket costs and expenses incurred in connection with
the preparation, negotiation and execution of this Amending Agreement,
including, without limitation, the reasonable fees and disbursements of counsel
to the Lender.   15.   Judgment Currency. The obligations of the Borrower and
the Guarantors pursuant to the Loan Documents to make payments in a specific
currency (the “Contractual Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any other currency except to the extent to which such tender or recovery shall
result in the effective receipt by the Lender of the full amount of the
Contractual Currency payable or expressed to be payable under the Loan
Documents. Accordingly, the obligations of the Borrower and the Guarantors shall
be enforceable as an alternative or additional cause of action for the purpose
of recovering the other currency of the amount (if any) by which such effective
receipt shall fall short of the Contractual Currency payable or expressed to be
payable under the Loan Documents and shall not be effected by judgment being
offered for any other sum due under the Loan Documents.



-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amending Agreement
to be executed and delivered by their duly authorized officers as of the date
first written above.

       
 
  NATIONAL CITY BANK, CANADA BRANCH
Per:
 
   
 
  /s/ G. William Hines
 
   
 
  Title: Senior Vice President and Principal Officer
 
   
 
  I have authority to bind the Bank.
 
   
 
   
 
  RTI CLARO, INC.
Per:
 
   
 
  /s/ Chad Whalen
 
   
 
  Title: Secretary
 
   
 
  I have authority to bind the Corporation.
 
   
 
   
 
  RTI INTERNATIONAL METALS, INC.
Per:
 
   
 
  /s/ William T. Hull
 
   
 
  Title: Senior Vice President, Chief Financial Officer and Treasurer
 
   
 
  I have authority to bind the Corporation.

-8-



--------------------------------------------------------------------------------



 



       
 
  RMI TITANIUM COMPANY
Per:
 
   
 
  /s/ William T. Hull
 
   
 
  Title: Treasurer
 
   
 
  I have authority to bind the Corporation.
 
   
 
   
 
  TRADCO, INC.
Per:
 
   
 
  /s/ William T. Hull
 
   
 
  Title: Treasurer
 
   
 
  I have authority to bind the Corporation.
 
   
 
   
 
  NEW CENTURY METALS SOUTHEAST, INC.
Per:
 
   
 
  /s/ William T. Hull
 
   
 
  Title: Treasurer
 
   
 
  I have authority to bind the Corporation.
 
   
 
   
 
  EXTRUSION TECHNOLOGY CORPORATION
OF AMERICA
Per:
 
   
 
  /s/ William T. Hull
 
   
 
  Title: Treasurer
 
   
 
  I have authority to bind the Corporation.

-9-



--------------------------------------------------------------------------------



 



       
 
  RTI ENERGY SYSTEMS, INC.
Per:
 
   
 
  /s/ William T. Hull
 
   
 
  Title: Treasurer
 
   
 
  I have authority to bind the Corporation.

-10-